Me. PeesidiNg Justice Baume delivered tbe opinion of tbe court. Tbis is a suit by Antonia Starcke, as administratrix of tbe estate of ber deceased bnsband, Albert Starcke, to recover tbe amount of a benefit certificate issued to said Albert Starcke, by tbe Plattduetscbe Grot Gilde of tbe United States of North America, a fraternal beneficiary society organized under tbe laws of Illinois. A trial by jury in tbe Circuit Court resulted in a verdict and judgment against tbe society for $583.33, and tbis appeal followed. Tbe benefit certificate in question is in tbe German language, a correct translation of wbicb, it is agreed, is as follows: “No. 23. Chicago, Ill. Plattduetsche Grot-Gilde oe the United States oe North America. Through my name underwritten I obligate myself, the Statutes of tbe Plattduetscbe Grot-Gilde of tbe United States of North America, and in like manner those of tbe Plattduetsche Lodges, to acknowledge, and in case I am received in tbe Plattduetscbe Lodge, Wachtel No. 13, and have made false statements, I herewith release all assurances on tbe part of the Plattduetscbe Lodges. Further I direct tbe Plattduet-sebe Grot-Gilde after my death to pay the sum of five hundred dollars coming to me to $500 . Albert Stareke, Members’ Signature. The Plattduetsche Grot-Gilde of the United States of North America pledges itself to pay after the death of Albert Stareke Member of the Plattduetsche Lodge Wachtel No. 13, if such member shall be in good standing at his death, five hundred dollars to the above named heirs. Henry G. Martens, Grot-Meister. August Waldau, Grot-Schriewer. Showing that Albert Stareke by the making of this certificate No. 23 was a member of P. G. Wachtel No. 13, in good standing. (seal.) Wilhelm Lehmann, Meister. Jul. Dreyer, Schriewer.” It will be observed that in the portion of the certificate preceding the member’s signature, there is a blank space evidently intended to be filled in with the name of the beneficiary, but which was omitted, presumably by inadvertence. Following the member’s signature appears the obligation of the society, to pay at his death “five hundred dollars to the above named heirs. ” In the absence of any proof in the record as to the provisions of the constitution and by-laws of the society, and considering the certificate alone, it must be' construed as naming no beneficiary, and as being payable to the beneficiary or beneficiaries designated in the act providing for the organization of such societies. The certificate bears no date, but there is some evidence in the record tending to show it was issued to the insured in 1888. By the Act of 1887, relating to fraternal beneficiary societies, it was provided' that such societies might be organized for the purpose of furnishing benefits, upon the death of a member, “to the widow, heirs, relatives, legal representatives, or the designated beneficiaries of such deceased member.” The Act of 1887 is controlling. Voigt v. Kersten, 164 Ill. 314. Appellant insists that, as the insured failed to designate a beneficiary in the certificate, the same is void and no recovery can he had thereon. It is sufficient to say that the contrary has been held in Chicago Guaranty Fund Life Society v. Wheeler, 79 Ill. App. 241, and in Knights of Honor v. Menkhausen, 209 Ill. 277, and the cases there cited. Appellee, however, in her capacity as administratrix of the estate of the insured, cannot recover upon the certificate. As the widow of the insured, she, in her individual capacity, is, under the Act of 1887, entitled to priority of right in the fund (Chicago Guaranty Fund Life Society v. Wheeler, supra,) and an action on the certificate must be maintained in her name. People v. Petrie, 191 Ill. 497; Knights of Honor v. Menkhausen, supra. The cases cited by appellee, in which it was held that the right of action was zested in the personal representative of the insured, are clearly distinguishable from the case at bar. In Heubner v. Metropolitan Life Ins. Co., 146 Ill. App. 282, it was held that the right of action upon a policy payable to a person equitably entitled to the same by reason of having incurred expense on behalf of the insured, or for her burial, was in the personal representative of the insured. In Marlitt Deutscher Frauen Verein v. Mueller, 140 Ill. App. 621, funeral benefits only were recoverable. In Mass. Mut. Life Ins. Co. v. Robinson, 98 Ill. 324, and U. S. Life Ins. Co. v. Ludwig, 103 Ill. 305, the policies were expressly made payable to the “assured, his executors, administrators or assignees.” In the case at bar, upon the record as made, the widow of the insured, and not the administratrix of his estate, is the proper party plaintiff. The judgment is reversed and the cause remanded. Reversed and remanded.